Citation Nr: 1116606	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  05-29 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic diarrhea.

2.  Entitlement to service connection for leg cramps.

3.  Entitlement to service connection for hearing loss disability.

4.  Entitlement to service connection for tinnitus disability.

5.  Entitlement to a total disability evaluation due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A May 2004 rating decision denied entitlement to the service connection claims, and an August 2005 rating decision denied entitlement to TDIU.  The Veteran and his wife testified at a Board hearing at the local RO in July 2008.  The Board previously remanded these issues for further development in August 2008.

Further, the issues of entitlement to service connection for headaches and difficulty concentrating and memory loss were also remanded by the Board.  However, a subsequent rating decision in March 2010 granted service connection for posttraumatic headaches.  Moreover, a rating decision issues in August 2010 granted service connection for panic disorder (claimed as difficulty concentration and memory loss).  Thus, as this was a full grant of the benefits sought on appeal, these issues are no longer in appellate status. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for chronic diarrhea and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Disability manifested by leg cramps is causally related to the Veteran's active duty service.  

2.  The Veteran's hearing acuity is not productive of an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater, or speech recognition scores less than 94 percent using the Maryland CNC Test.

3.  Tinnitus is causally related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Disability manifested by leg cramps was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, and the service incurrence of sensorineural hearing loss may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

3.  Tinnitus was incurred in the Veteran's active duty service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the issues of service connection leg cramps and tinnitus, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted by this decision of the Board.  By letter dated in January 2009, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

Duty to Notify

With respect to the issue of service connection for hearing loss, the record shows that in March 2004, August 2004 and January 2009 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in March 2004, which was prior to the May 2004 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that subsequent VCAA notices were provided after the initial decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issues on appeal in the statement of the case and subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the January 2009 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, Social Security Administration (SSA) records and a VA examination report.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA audiological examination in February 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issue of entitlement to service connection for hearing loss.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Leg Cramps

The Veteran is seeking service connection for leg cramps.  A March 1988 report of medical history showed that the Veteran indicated that he got cramps in his legs.  The examiner noted cramps in legs with physical activity.  However, on examination, the lower extremities were clinically evaluated as  normal.  A November 1989 treatment record showed that the Veteran suffered a cold injury to his right foot one year prior while stationed in Korea.  The Veteran's service treatment records do not appear to include a discharge examination.  

After service, the Veteran was afforded a VA examination in March 2003 with respect to the cold injury to his right foot.  However, the examiner observed that any right lower extremity cramps sounded more positional in nature as the Veteran had 5/5 strength in his bilateral lower extremities.  

VA treatment records showed that in February 2004, the Veteran presented complaining of a cramping sensation in his lower extremities.  He stated that the symptoms had been present since a cold weather injury in 1988 while stationed in Korea.  The assessment was neuropathy likely related to cold injury.  However, a June 2004 EMG was normal.  There was no evidence of sensory motor polyneuropathy in the lower extremities.  Follow up treatment records continued to show complaints of a burning sensation in his legs.  Another September 2006 record again showed that the Veteran complained of a tingling sensation in his lower legs.  A repeat EMG was suggested.  In April 2007, a repeat EMG was done of the right lower extremity, which again was normal as there was no finding of sensory motor polyneuropathy in the right lower extremity.  Nevertheless, follow up treatment records continued to show that the Veteran reported pain and tingling in both legs.  An April 2007 again found that it was unlikely that the Veteran had peripheral neuropathy and current neurological examination was normal.  However, an addendum showed that an EMG was requested for the left lower extremity.  An EMG for the left side was done in May 2007, which again was normal.    

The Veteran also submitted March 2008 private treatment records from a chiropractor which showed complaints of leg pain.  
  
At the Board hearing, the Veteran reported that he first started experiencing leg cramps while stationed in Korea from running in boots.  He stated that he reported this problem to the medics and was given some medicine.  His wife testified that the Veteran would wake up in the middle of night a lot with leg cramps in the upper part of the legs.  

On remand, the Veteran was afforded a VA examination in February 2009.  The claims file was reviewed.  The Veteran reported having leg cramps since after a cold injury in the 1980s.  After examining the Veteran, the examiner opined that the leg cramps were at least as likely as not the same leg cramps the Veteran reported in 1988 on his military report. 

It appears that in March 2010, the RO sought to return the claims file back to the examiner and request that the examiner provide a clinical diagnosis for the reported leg cramps, or opine whether they were a manifestation of an undiagnosed illness and provide a rational for all opinions.  However, it does not appear that such an addendum was done and no further VA examination concerning the Veteran's leg cramps was accomplished. 

Based on the findings at the February 2009 VA examination, the Board finds that service connection is warranted for a disability manifested by leg cramps.  Service treatment records document leg cramps in 1988 as well as cold injury that same year.  Post service treatment records continued to show complaints pertaining to the legs, although no objective findings of neuropathy have been found on EMG studies.  Importantly, again, the February 2009 VA examination indicated that the Veteran's leg cramps were the same as those reported in service.  The Board realizes that further clarification from the VA examiner would have assisted more with this claim.  However, given that no further addendum or examination appears to have been done, the Board will base it decision on the current evidence of record.  Thus, when resolving the benefit of the doubt in favor of the Veteran, service connection is warranted.  See 38 U.S.C.A. § 5107(b).

Hearing Loss Disability

The Veteran is also seeking entitlement to service connection for hearing loss.  Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Service treatment records showed that hearing evaluations were done in March 1988 and February 1989 because the Veteran was routinely exposed to hazardous noise.  However, the hearing evaluations were normal.  

After service, VA treatment records showed that in July 2003, the Veteran reported ringing in his ears for the past year.  He related that he was a field artillery assistant gunner while in the military, but denied any hearing loss.  In a follow up September 2003 consultation, the Veteran reported ringing in his ears, but again denied any associated hearing loss.  However, his spouse indicated that the Veteran may have some hearing loss because he turned the volume up on the television.  The Veteran did report a history of exposure to loud artillery blast during service, in which he did not use ear plugs.  In September 2004, the Veteran was seen for audiological evaluation.  The examiner noted that history was positive for military (field artillery) and occupational (machine operator ) noise exposure.  Audiometric testing revealed that hearing was essentially within normal limits with a small mild conductive hearing loss at 1000 hertz in the right ear.  Word recognition score was fair bilaterally.  However, the Veteran reported having difficult concentrating during his speech test and attributed his poor score to this difficulty as opposed to any hearing loss.  

At the Board hearing, the Veteran testified that his noise exposure in service consisted of firing cannons, as well as exposure to other artillery.  He indicated that he had not had another hearing test since the September 2004 evaluation and that his hearing had worsened.  His wife testified that the Veteran talked really loud.  

On remand, the Veteran was afforded another VA audiological examination in February 2009, which showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
20
25
15
15
15
Left
15
20
15
15
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The Veteran reported that he did not notice any hearing loss, but that his wife said he talked to loud.  He also reported minimal noise exposure to bombings from a distance and shooting.  The Veteran did report occupational noise exposure while working a factory, but indicated that he wore hearing protection.  However, he did not always wear hearing protection in the military.  After reviewing the claims file, the examiner observed that audiometric examinations in 1988 and 1989 showed normal hearing.  The diagnosis was normal hearing bilaterally.  The examiner opined that hearing loss was not due to military service because the Veteran had normal hearing in both ears.  Further, the Veteran reported that he did not have problems with his hearing.    

Given that the claims file was reviewed and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for appellate review and of high probative value.  
 
Importantly, no other competent medical evidence in the record indicates a hearing loss disability in accordance with 38 C.F.R. § 3.385.  Although there was a notation that the Veteran's speech recognition was only fair at the September 2004 VA evaluation, the Veteran himself indicated that he was having trouble concentrating and that the score was more related to this problem as opposed to hearing loss.  In turn, given that the evaluation does not appear to be an accurate reflection of the Veteran's hearing, it must be found to have minimal probative value and, in turn, outweighed by the February 2009 VA examination.  

Thus, in comparing the results of the February 2009 VA examination to the regulatory criteria set forth in 38 C.F.R. § 3.385, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently suffers from bilateral hearing loss disability as defined for VA compensation purposes.  According to the VA examination, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies; or 26 decibels or greater for at least three of the frequencies.  Further, the Veteran's speech recognition scores using the Maryland CNC Test are 94 percent or greater.  In the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

The Board has also considered the Veteran's contentions that he suffers from hearing loss due to artillery noise exposure.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report a continuity of symptoms since service.  However, although the Veteran testified at the Board hearing to experiencing increasing hearing loss, during the course of treatment and at the VA examination, the Veteran indicated that he did not have hearing problems.  

Further, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Importantly, in order to establish a diagnosis of hearing loss for VA compensation purposes, an audiological evaluation must be completed.  The Veteran has not demonstrated that he has the expertise required to diagnose hearing loss.  Thus, any assertions as to hearing loss are  outweighed by the February 2009 VA examination. 
  
In conclusion, a preponderance of the evidence is against the Veteran's claim for hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Tinnitus

The Veteran is also claiming entitlement to service connection for tinnitus.  Specifically, the Veteran is claiming that his tinnitus is due to acoustic trauma suffered while in service.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).  

Again, service treatment records showed that hearing evaluations were done in March 1988 and February 1989 because he was routinely exposed to hazardous noise.  However, the hearing evaluations were normal and there were no complaints of tinnitus.  An August 1989 record showed that the Veteran had cerumen impaction.  Nevertheless, again, there was no specific complaint of ringing in the years.    

As discussed above, after service, VA treatment records showed that in July 2003, the Veteran reported ringing in his ears for the past year.  He related that he was a field artillery assistant gunner while in the military, but denied any hearing loss.  A consultation request showed a history of constant tinnitus that had progressively been increasing.  The Veteran had related a history of same since being in the military.  In a follow up September 2003 consultation, the Veteran reported ringing in his ears.  The Veteran did report a history of exposure to loud artillery blast during service, in which he did not use ear plugs.  In September 2004, the Veteran was seen for audiological evaluation.  The Veteran reported difficulty understanding due to his tinnitus, which was bilaterally and occurred at least once a day since 1991 when he was in Desert Storm.  The examiner noted that history was positive for military (field artillery) and occupational (machine operator ) noise exposure.  

In support of his claim, the Veteran submitted a lay statement from N.M., his Section Chief during deployment to Saudi Arabia.  N.M. stated that the Veteran had reported to sick call numerous times about ringing in his ears.  

At the Board hearing, the Veteran testified that his noise exposure in service consisted of firing cannons, as well as other artillery.  He reported pressure build up in his ear.  He indicated that he reported the tinnitus to his Section Chief and went to sick call.  

The February 2009 VA audiological examiner determined that tinnitus was less likely than not caused by or a result of military noise exposure because the Veteran reported noticing tinnitus after he left active duty.  The Veteran associated it with an occasional pressure build up in his ears.  

When weighing the evidence of record, the Board finds that service connection for tinnitus is warranted.  The Veteran clearly had hazardous noise exposure in service.   
Although the February 2009 VA opinion found that the Veteran's tinnitus was not related to noise exposure in service, this opinion was primarily based on the Veteran's self-reported history that it began after service.  However, importantly, when seeking treatment at the VA and in his hearing testimony, the Veteran credibly claimed that he had experienced constant ringing in his ears since service that had continued to the present.  Again, based on the case law discussed above, here, the Veteran is competent to report when he first started experiencing ringing in his ears.  He is also competent to report a continuity of symptoms since service.  Importantly, he has also submitted a lay statement from his Section Chief indicating the Veteran reported ringing in his ears in service.  Significantly, the VA examination report did not address the statements made by the Veteran indicating tinnitus in service as well as the lay statement from his Section Chief.  

In conclusion, in light of the available evidence, and with resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  See Ashley v. Brown, 6 Vet.App. 52, 59 (1993), citing 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  


ORDER

Service connection for disability manifested by leg cramps is warranted.  Service connection for tinnitus is warranted.  To that extent, the appeal is granted.

Service connection for hearing loss disability is not warranted.  To that extent, the appeal is denied. 


REMAND

The Veteran is also seeking entitlement to service connection for chronic diarrhea.  As directed in the Board remand, the Veteran was afforded a VA examination in February 2009.  The Veteran reported diarrhea when he was in Desert Storm.  He indicated that he currently had watery bowel movements twice a day.  However, he never had a gastrointestinal (GI) work-up, colonoscopy, or work-up for necrotic diarrhea.  The examiner indicated that two loose stools a day constituted a diagnosis of diarrhea, but that a VA examination was not the appropriate setting for a work-up to conclude the cause of his current bowel symptoms.  Thus, the examiner could not respond without resorting to any type of mere speculation as GI evidence is significantly lacking.  Given that the examination did not perform all medically indicated special tests as directed in the Board remand, and that the examiner did not offer an etiological opinion, the Board finds that this examination is insufficient for appellate review.  Thus, in order to comply with its prior remand, the Board finds that this case must be returned in order to afford the Veteran a sufficient VA gastrointestinal examination.  See Stegall v. West, 11 Vet.App. 268 (1998).

The present appeal also includes the issue of entitlement to TDIU, which is inextricably intertwined with the issue of service connection for chronic diarrhea.    Prior to this decision, the Veteran was service-connected for the following disabilities: asthma, currently rated as 30 percent disabling; residuals of right foot injury, currently rated as 30 percent disabling; residuals of left foot injury, currently rated as 30 percent disabling; panic disorder, currently rated as 30 percent disabling; cervical neck pain with right upper extremity numbness and tingling residual of head injury, currently rated as 10 percent disabling; and posttraumatic headaches, currently rated as 10 percent disabling.  As a result of this Board decision, he has now been granted service connection for a disability manifested by leg cramps and for tinnitus.  The TDIU issue must therefore be revisited in light of the additional service-connected disabilities.  

Further, after the Board's prior remand, a December 2008 VA opinion by a psychiatric nurse practitioner for SSA benefit purposes, although mistakenly indicated that the Veteran had been rated as unemployable, did provide that his current symptoms would make it difficult for him to maintain gainful employment.  Further, a December 2008 private opinion also indicated that the Veteran's acute neck and mid to lower back pain would affect his ability to work.  Therefore, the Veteran should be afforded a VA examination to ascertain the severity of his service-connected disabilities and their impact on his ability to obtain and retain substantially gainful employment.  See 38 C.F.R. § 4.16.

Lastly, the record shows that the Veteran has received continuing treatment for his disabilities at the VA.  However, the most recent treatment records associated with the claims file are from March 2009.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from March 2009 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Appropriate action should be taken to obtain copies of all VA treatment records from March 2009 to the present. 

2.  The Veteran should be scheduled for an appropriate VA gastrointestinal examination to ascertain the nature and etiology of his claimed diarrhea.  It is imperative that the claims folder, to include all service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether the Veteran has diarrhea or a chronic intestinal disability, and whether it is at least as likely as not (a 50% or higher degree of probability) that any current diarrhea or intestinal disability is related to his active duty service or any incident therein.  All opinions and conclusions expressed must be supported by a complete rationale in a report.

3.  The Veteran should be scheduled for an appropriate VA medical examination to ascertain the severity of his service-connected disabilities, and their impact on his ability to obtain and retain substantially gainful employment.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the record and examining the Veteran, the examiner should offer an opinion on the effect of the Veteran's service-connected disabilities, including any complications, on his ability to obtain and retain substantially gainful employment.

4.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

5.  Thereafter, the RO should review the expanded record and determine if the benefits sought on appeal can be granted.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


